The facts disclosed by this record would have warranted the jury in reaching the conclusion that Billups, the accused, and Sprouse were in a conspiracy wherein baggage checks were to be changed by them, and the destination of such baggage changed to Comanche, and the property contained in such packages stolen and appropriated to the use of these parties.
Billups was in the drayage business. It is but natural and reasonable for the jury to conclude that if he was the only person interested in the stolen property found at the home of Sprouse he would have used his own team and wagon for the purpose of getting the trunk and contents to and away from Sprouse's. The proof shows, however, that instead Sprouse *Page 443 
carried the trunk home and a buggy was secured from the livery stable of the accused's father to take it away. The time this team was secured and the drive made was very suspicious. It was in the nighttime. They went to the home of Sprouse and went through the trunk together, the accused saying, "Let's see whether there is any money it it." He pleads innocence, but acknowledges that there was much suspicion that something was wrong. The trunk was an unusually large one containing wearing apparel indicating that the owner was not one occupying the same station in life as that occupied by the accomplice Billups. The accused had known Billups for years, and the jury was warranted in concluding that he knew Billups was not the owner of any such trunk or property, and had no occasion for leaving the same with Sprouse. His actions are inconsistent with innocence. He profited by receipt of $5 of the $13 received for the shotgun. The checks found in his possession, which are the evidence of right to the possession of baggage, are the tools necessary to perpetrate a crime of this character. Other checks were found in his trunks, not at the livery stable, but in his father's home. He explained possession of only one of them. These checks appear to have been evidence of a system or scheme to secure possession of the trunks, as was done in the case under consideration. What inferences and legitimate conclusions the jury came to are not before this court. But under all the facts they found the accused guilty, and we think justly so.
In Alderman v. Territory, 1 Okla. Cr. 562, 98 P. 1026, this court said:
"Where a defendant is convicted on testimony of an accomplice, and the evidence is clear and direct, this court will not reverse the judgment of the lower court unless it is able to say that the record does not contain any evidence independent of the testimony of the accomplice which tends to connect the defendant with the commission of the offense."
This is a stronger statement of the rule than is necessary for the purpose of the case under consideration. In so far as the testimony is concerned, the Alderman case is sufficient authority for affirmation of the case at bar. *Page 444 
The question of the sufficiency of the evidence was presented to the trial court by demurrer to the evidence and in motion for a new trial. The trial judge found the evidence sufficient, and, although the evidence is contradictory in some respects, this court has not the advantage of viewing the witnesses as they testify, and judging as to whether such witnesses were giving truthful testimony. The issues of fact are disputed. The testimony tends reasonably to support the verdict of the jury. This court will not undertake to review the evidence so far as its weight and the credibility of the witnesses are concerned.Moore et al. v. State, 4 Okla. Cr. 212, 111 P. 822; State v.Maben, 5 Okla. Cr. 581, 114 P. 1122; Kerkendall v. State,5 Okla. Cr. 570, 115 P. 612.
The other assignments urged are without merit. They each involve questions heretofore disposed of by this court.
The judgment of the trial court is affirmed.
FURMAN, P.J., and DOYLE, J., concur.